Citation Nr: 1125627	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.  In his April 2003 substantive appeal the Veteran requested a Travel Board hearing.  He was scheduled for such hearing, but advised the RO he was unable to attend on the date in February 2006 when it was scheduled.  He asked that it be rescheduled.  The hearing was rescheduled in June 2006 rescheduled, when the Veteran failed to report.  The case was before the Board in October 2006 and in April 2009 when it was remanded for further development. 

In April 2010, the Board denied the claims.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court endorsed a Joint Motion for Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion directed that the case be remanded in order for the Board to ensure that attempts are made to obtain the Appellant's Social Security Administration (SSA) records.  The April 2010 Board decision found that the duty to assist with respect to the SSA records had been met as the records had been requested from SSA but had not been obtained based on a May 12, 2009, response from SSA that there was "no medical on file or Unable to located Medical Record."  The Joint Motion noted that "it is possible that Appellant's SSA claim was being adjudicated at the time VA requested it which may account for its unavailability."

The second volume of the claims folder contains a June 8, 2010, letter from SSA which noted that the Veteran "has requested we forward his medical record to Veterans Administration Regional Office.  You will find the medical records enclosed."  The letter is date stamped as received at the Waco RO mailroom on June 11, 2010.  An unnumbered volume of the claims folder contains medical records date stamped as received at the Waco RO mailroom on June 11, 2010.  They are presumably the SSA medical records.  

The case must now be remanded for these records to be considered and (if the benefits sought remain denied) discussed in a supplemental statement of the case.  38 C.F.R. §§ 19.31 (c), 19.37 (b). 

Accordingly, the case is REMANDED for the following action:

The expanded record, to include the SSA records located in an unnumbered volume of the claims folder should be considered with respect to whether the benefits sought on appeal can be granted and if any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

